Citation Nr: 1641474	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  13-06 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death, to include the underlying issue of recognition of the appellant as the surviving spouse of the Veteran for purposes of consideration for Department of Veterans Affairs (VA) Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1977 to March 1979.  He died in October 1984.  The appellant alleges she is his surviving spouse.

The history of this claim shows that in August 1988, the RO originally denied the claim of service connection for the cause of the Veteran's death on the merits; no notice of disagreement or further evidence was received and this decision became final.  In October 1990, the RO found no new and material evidence was received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  In July 2012, the RO again denied the claim and the February 2013 statement of the case (SOC) explains it was reopened on the basis of an internet article printed in April 2012 addressing Agent Orange in Panama.


FINDINGS OF FACT

1.  The Veteran died in October 1984.

2.  The Veteran and appellant were divorced in May 1983.

3.  The preponderance of the evidence of record is against a finding that the Veteran and appellant were married at the time of his death; therefore, the appellant is not the surviving spouse of the Veteran.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the Veteran for VA purposes are not met; therefore, the claim to service connection for the cause of the Veteran's death is not reopened.  38 U.S.C.A. §§ 101 (3)(31), 103(c), (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.206 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In the March 2015 remand, the Board requested development on the underlying issue of recognition of the appellant as the surviving spouse of the Veteran as there was evidence in the claims file of a divorce prior to the Veteran's death.  The remand directed the appellant be given notice and an opportunity to provide evidence on the issue of whether she was the Veteran's lawful surviving spouse.  Following that development, the issue was to be adjudicated.  The Board concludes that its remand orders were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appellant was afforded notice in June 2015 and she failed to provide any additional evidence in support of her being the lawful surviving spouse of the Veteran.  Following that, a Supplemental Statement of the Case (SSOC) was issued in August 2015.  The Veteran was informed of the SSOC and notified as to how to respond with further information or evidence if she wanted to provide such materials.  In November 2015, the Veteran's representative submitted an Informal Hearing Presentation in support of her claim but did not provide any further argument or evidence in support of the contention that the Veteran and the appellant were married at the time of his death.  Therefore, the Board finds that a decision on the merits is proper at this time.

Analysis

The appellant argues that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to VA death benefits.

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim.

Status as a surviving spouse of the Veteran is a threshold requirement for death compensation benefits.  To be a surviving spouse, one must be "the spouse of a veteran at the time of the veteran's death" under 38 U.S.C.A. § 101 (3)(2014).  38 C.F.R. § 3.50(a) specifically defines "spouse" as a person "whose marriage to the veteran meets the requirements of § 3.1(j)," which, in turn, defines "marriage" as "a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 C.F.R. §§ 3.1, 3.50 (2014).  

Proof of divorce or termination of a prior marriage can be established by a certified copy or certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b).  The validity of a divorce decree, regular on its face, will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206.  Moreover, where the issue is whether the Veteran is single or married (dissolution of a subsisting marriage), there must be a bona fide domicile in addition to the standards of the granting jurisdiction respecting validity of divorce.  38 C.F.R. § 3.206(a).  

Therefore, the key fact that must be established in order for a claimant to substantiate a claim for DIC benefits as a surviving spouse is legal marriage at the time of the veteran's death (where the right to benefits accrued).  The appellant has the burden to establish her status as a rightful claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).  

Here, the evidence in file shows the Veteran and the appellant were married in March 1980, a child was born to them in June 1981, and the marriage was dissolved by a May 1983 divorce decree.  The March 1980 marriage certificate and the May 1983 divorce decree are both in the claims file.  The Veteran died in October 1984.  His official death certificate states he was never married (his father was the informant) and his father applied and was paid for funeral and burial services in 1984.

The Board does not find that the appellant has placed the issue of validity of the divorce decree before VA as she acknowledged the divorce on her initial April 1988 application form.  At that time, she stated that she and the Veteran divorced in 1981 and that she did not live continuously with the Veteran until death because "they couldn't get along."  While on her September 1990 application, the appellant claimed she lived with the Veteran until the date of death and that they were still married at death, she did not specifically assert that the divorce decree was invalid.  In July 2013, she submitted a statement consistently referring to the Veteran as her "late husband."  Regardless, other than these later statements by the appellant, there is no evidence of reconciliation or a remarriage between the appellant and the Veteran occurring after the 1983 divorce, nor is there reason to doubt the validity of the Ohio divorce judgment.  The 1983 divorce decree and accompanying certificate of judgement from the Clerk of Court are by all accounts valid, and both the appellant and the Veteran had a bona fide domicile within the State of Ohio at the time the divorce was enacted.  As such, the Board must conclude that the divorce was valid and that the Veteran and the appellant were not married thereafter and prior to his death in October 1984.  As this is the case, the appellant is not the Veteran's surviving spouse and is not entitled to act as such in the pursuit of VA benefits.

The Board acknowledges the appellant's statements regarding her marriage and divorce.  As noted above, she has indicated different things on different applications.  Significantly, in her first application, the appellant admitted to being divorced to the Veteran and she admitted that they were not living together at the time of his death because they could not get along.  As such, the Board finds the Appellant to be lacking in credibility, and affords more probative weight to the court documents of record.  The reliable evidence of record is clear in this case.  Here, the evidence establishes that the divorce between the appellant and the Veteran was final more than a year before the Veteran's death.  The evidence also clearly establishes that the Veteran's father applied and was paid for funeral and burial services.

Following the Board's March 2015 remand, the appellant was asked to submit evidence that would show that she and the Veteran were married at the time of his death.  She failed to provide any evidence.  The legal criteria governing the status of a deceased Veteran's widow as a surviving spouse for VA benefits purposes are clear and specific, and the Board is bound by them.  As such, the appellant cannot be considered the Veteran's surviving spouse.

In sum, the Board finds that the preponderance of the evidence is against a finding that the appellant was the Veteran's surviving spouse for VA purposes and thus, the appellant is not recognized as a surviving spouse for VA purposes.  Therefore, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the appellant is not considered a surviving spouse for VA purposes, the claim of entitlement to service connection for the cause of the Veteran's death is not reopened.  Accordingly, the appellant's claim to reopen must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).


ORDER

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of consideration for Department of Veterans Affairs (VA) Dependency and Indemnity Compensation (DIC) benefits is denied; therefore, the claim for service connection for the cause of the Veteran's death is not reopened.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


